Title: From Thomas Jefferson to James Madison, 25 April 1786
From: Jefferson, Thomas
To: Madison, James



Dear Sir
London Apr. 25. 1786.

Some of the objects of the joint commission with which we were honoured by Congress called me to this place about six weeks ago. Tomorrow I set out on my return to Paris. With this nation nothing is done; and it is now decided that they intend to do nothing with us. The king is against a change of measures; his ministers are against it, some from principle, others from attachment to their places, and the merchants and people are against it. They sufficiently value our commerce; but they are quite persuaded they shall enjoy it on their own terms. This political speculation fosters the warmest feeling of the king’s heart, that is, his hatred to us. If ever he should be forced to make any terms with us, it will be by events which he does not foresee. He takes no pains at present to hide his aversion. Our commission expiring in a fortnight there is an end of all further attempts on our part to arrange matters between the two countries. The treaty of peace being yet unexecuted it remains that each party conduct themselves as the combined considerations of justice and of caution require. We have had conversations on the subject of our debts with the chairman of the committee of American merchants here. He was anxious for arrangements. He was sensible that it was for the interest of the creditor as well as debtor to allow time for the paiment of the debts to this country, and did not seem to think the time taken by Virginia  was more than enough. But we could not help agreeing with him that the courts should be open to them immediately, judgments recoverable, the executions to be divided into so many equal and annual parts as will admit the whole to be paid by the year 1790., and that the paiments should be in money and not in any thing else. If our law is not already on this footing, I wish extremely it were put on it. When we proceeded to discuss the sum which should be paid, we concurred in thinking that the principal and interest preceding and subsequent to the war should be paid. As to interest during the war, the chairman thought it justly demandeable; we thought otherwise. I need not recapitulate to you the topics of argument on each side. He said the renunciation of this interest was a bitter pill which they could not swallow. Perhaps he would have agreed to say nothing about it, not expecting to receive it in most cases, yet willing to take the chance of it where debtors or juries should happen to be favorably disposed. We should have insisted on an express declaration that this interest should not be demandeable. These conferences were intended as preparatory to authoritative propositions; but the minister not condescending to meet us at all on the subject, they ended in nothing. I think the merchants here do not expect to recover interest during the war in general; tho’ they are of opinion they are entitled to it.
I wrote you in a former letter on the subject of a Mr. Paradise who owns an estate in Virginia in right of his wife, and who has a considerable sum due to him in our loan office. Since I came here I have had opportunities of knowing his extreme personal worth, and his losses by the late war. He is from principle a pure republican, while his father was as warm a tory. His attachment to the American cause, and his candid warmth brought him sometimes into altercations on the subject with his father, and some persons interested in their variance artfully brought up this subject of conversation whenever they met. It produced a neglect in the father. He had already settled on him a sum of money in the funds; but would do no more, and probably would have undone that if he could. When remittances from Virginia were forbidden, the profits of the Virginia estate were carried into our loan office. Paradise was then obliged to begin to eat his capital in England. From that to part with conveniencies and to run in debt. His situation is now distressing; and would be completely relieved could he receive what is due to him from our estate. He is coming over to settle there. His wife and family will follow him. I never ask unjust preferences  for any body. But if by any just means he can be helped to his money, I own I should be much gratified. The goodness of his heart, his kindness to Americans before, during and since the war, the purity of his political and moral character, interest me in the events impending over him, and which will infallibly be ruinous if he fails to receive his money. I ask of you on his behalf that in pursuing the path of right you will become active for him, instead of being merely quiescent were his merit and his misfortune unknown to you.
I have put into the hands of Mr. Fulwar Skipwith for you a packet containing some catalogues, which he will forward. I am with very sincere esteem Dr. Sir Your friend & servt.,

Th: Jefferson

